Title: From John Adams to Boston Patriot, 29 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 29, 1809.
				
				
1780, December 9th—wrote to general James Warren, (among many other things, some too trifling, others
mere repetitions of what has been said in other letters,
and some perhaps, too severe to be worth transcribing:)
“I am of your mind concerning flags to England, and
importations from thence. There has been too much
weak communication, which must be cut off.—The design of the Dutch is to keep peace, if possible. No resentment of injuries or insults; no regard to national
honor or dignity, will turn them out of their pacific
course. They will lend money and hire transports to the
English, sell goods to America, and naval stores to France
and Spain: in short, get money out of all nations, and
go to war with none. They will not lend us any money,
nor do any thing to favor us, but get money out of us,
lest England should declare war against them, for aiding,
abetting, and comforting rebellion, against treaties which
the English have long since declared void, but the Dutch
still hold sacred as their honor and their religion.The republic, however, has acceded to the armed neutrality. The principle that free ships shall make free
goods, will assist us in procuring present supplies, and
will be more useful to America, hereafter, when she, I hope,
will be neutral, although other nations may be at war, than
to any nation of Europe. But I do not expect any sensible advantage will result from it to us very soon. The
Prince of Orange and the States General will proceed so
slowly, not to say will affect so many delays, that it will
be some years before any great thing will result from it.My eloquent friend, the Abby Raynal, whose History
you mention, is publishing a new edition of that work,
in which he says he has inserted a complete history of our
revolution. He says he has mentioned my name as one
of the characters, without which the revolution would not
have been accomplished; at the same time, he says, he
has cast some blame upon me. I told him I was then
sure, at least, of such an immortality as he wanted, who
burnt the temple; but I promised to attack him if he has
abused me. He will not let me see it. Perhaps he may
alter it, and erase my name. I told him he ought to do so, if he had ascribed a fifth part of the work to one as
he says he has. Be it as it may, Suum cuique decus Posteritas rependit. I wish I were at home, that I might do
something worthy of history; here I can do nothing.
The beauteous olive branch, I fear, will never decorate
my brows. I must spend my life in the  pride, pomp and
circumstance of glorious war, without sharing any of its
laurels. My most profound respects to Mrs. Warren. I
dread her history more than that of the Abby. (Prophetic, to be sure!) I want to know in what colors she
will draw brother Lee. He little knows what eyes were
upon him.”1780, December 9—wrote to Mrs. Warren: “I wish
success to the act for cutting off all communication with
England. That unfortunate nation grows every day more
and more inimical to us, and to themselves. They have
been wise as well as great, but that day is past. They
will persecute us as they did our fathers; and the
worst engine they have to play against us, are the remainders of a prejudice in their favor.The letter, madam, which you sent me by your son, I
suppose, is in the sea. His capture is no longer unknown
to you.—Where he is, I know not—I hope, in America,
exchanged. It would have given me great pleasure to
have contributed somewhat to his entertainment in Europe. It is not, however, a country where I should wish
the sons of my friends, any more than my own, to reside
long. There are snares enough for youth, every where;
but they are fewer in America than here. And American youth discover in Europe, I think, a greater propensity to folly and vice than the natives. I grow, every
day, more and more wearied and disgusted with Europe,
and more impatient to return forever, to that country
where alone I ever was, or shall be, happy. Perhaps, however, I shall not be so fortunate in crossing the ocean a
fourth time; a long imprisonment, or a fate more disagreeable still, may be before me. Whatever it may be,
I shall meet it with fortitude, and comfort myself with the
reflection that no man ever suffered in a nobler cause.
There are in my power means enough for the pursuit of
knowledge and of pleasure; but I have not that inclination to take advantage of them, which I should have done
in earlier life, before my soul was bowed down with care.
I have seen in the course of the last year a variety of
kingdoms, empires and republics, and as great a variety
of religions; and had a fine opportunity of remarking
the effects of them upon human nature, and indeed upon
the very face of the earth. The result of all has been a
stronger attachment to the religion and government of my
native country, than ever. I wish every American youth
could have borne me company. He would not need afterwards to swear upon the high altar, enmity to Britain,
nor friendship to America. It seems to me impossible,
that even Arnold should have been a traitor, if he had
ever made the journey from Ferrol to Amsterdam. How
much should we deplore that spirit of dissipation, vanity
and knavery, which infects so many Americans, in imitation of the old world, and threatens to ruin our manners
and liberties. This, to be sure, madam, is preaching;
but it is to a lady who knows it to be sound doctrine, and
therefore will not despise the sermon, because it contains
nothing new.”1780, 
Dec. 14—wrote to Congress: “I am every
day accepting the bills of exchange which were drawn
upon Mr. Laurens; but I have no prospect of obtaining
money to discharge them, but from Dr. Franklin. For
some years before I came to Holland, every person I saw
from this place assured me, that, in his opinion, money
might be borrowed, provided application was made, with
proper powers, directly from Congress, to solid Dutch
houses. After my arrival here, such assurances were repeated to me, by persons whose names I could mention,
and who, I thought, could not be deceived themselves,
nor deceive me. But now, that powers have arrived, and
application has been made to Dutch houses, undoubtedly
solid, those houses will not accept the business. In short,
I cannot refrain from saying that almost all the professions
of friendship to America which have been made, turn
out, upon trial, to be nothing more than little adulations
to procure a share in our trade. Truth demands of me these observations. Americans find here the politeness
of the table, and a readiness to enter into their trade; but
the public finds no disposition to afford any assistance, political or pecuniary. They impute this to a change in
sentiments; to the loss of Charleston; to the defeat of
General Gates; to Arnold’s desertion; to the inactivity
of the French and Spaniards, &c. &c. &c. But I know
better. It is not love of the English, though there is a
great deal more of that than is deserved. But it is fear
of the English, and the Stadtholderian party. I must,
therefore, entreat Congress to make no more draughts
upon Holland, until they hear from me that their bills
can be accepted, of which at present I have no hopes.People of the first character have been, and are still,
constantly advising that Congress should send a Minister
Plenipotentiary here; and insist upon it, that this would
promote a loan: it is possible it may; but I can see no
certainty that it will.—Sending a few cargoes of produce
would do something.The Dutch are now glorifying themselves upon the
depth and felicity of their politics. They have joined
the neutrality, and have disavowed Amsterdam, and this,
they think, has appeased the wrath of the English, the
appearance of which in Sir Joseph Yorke’s memorial terrified them more than I ever saw any part of America intimidated in the worst crisis of her affairs. The late news
we have of advantages gained by our arms in several
skirmishes in Carolina, contributes a little to allay the panic. All, in Europe, depends upon our successes. But I
sayCareat successibus optoQuisquis ab eventu, facta notanda, putat.”1780, December 17—wrote to England: “I regularly
receive the newspapers; but have not received the books
or pamphlets of any kind. If the majority of the people
your way think America still theirs, they might as sensibly think Gascoigne and Guienne still theirs. Poor, deluded fools, how I pity them!Sir Joseph Yorke is pelting the Dutch with memorials,
in the style of Bernard’s speeches and Hillsborough’s letters. The Dutch hate war. They will not be aggressors.
But your ministers have war in their hearts against Amsterdam, if not the whole republic. The ministry labored to divide the people of Boston from their leaders;
the people of Massachusetts from Boston, and the other
colonies from Massachusetts, until they united all in one
independent sovereignty, which will be an example in
arms, arts, liberty and glory, for the admiration and envy
of the rest of mankind. They are now laboring to divide the people of Amsterdam from the regency, the other cities of Holland from Amsterdam, and the other six
provinces from Holland. That ministry have no other
maxims of government than corruption and division.
But they take their measures so awkwardly, every where
but in England, that they produce union. They will do
so in this case, and presently the Seven United Provinces
will be as independent as the thirteen United States of
America.”1780, Dec. 18th—wrote to Congress: “War is, to
a Dutchman, the greatest of evils. Sir Joseph Yorke is
so sensible of this, that he keeps alive a continual fear of
it, by memorials after memorials, each more affronting
than the former, to any sovereignty of delicate notions of
dignity. By these means he keeps up the panic, and while
this panic continues, I shall certainly have no success at
all. No man dares to engage for me. Very few dare
see me. On Tuesday last, the 12th of December, the
British ambassador had a conference with the President of
the States General, and upon that occasion presented to
their High Mightinesses the following memorial:—
High and Mighty Lords,The uniform conduct of the King towards the republic;
the friendship which has so long subsisted between the two
nations; the right of sovereigns, and the faith of engagements the most solemn, will, without doubt, determine
the answer of your High Mightinesses to the memorial
which the subscriber presented some time ago, by the
express order of his court. It would be to mistake the
wisdom and the justice of your High Mightinesses,
to suppose that you could balance one moment to give
the satisfaction demanded by his majesty. As the resolutions of your High Mightinesses, of the 27th of November, were the result of a deliberation, which regarded
only the interior of your government, and it was
not then in question to answer the said memorial: the
only remark which we shall make upon those resolutions
is, that the principles which dictated them prove evidently
the justice of the demand made by the King.—In deliberating upon this memorial, to which the subscriber hereby
requires, in the name of his court, an answer, immediate
and satisfactory in all respects, your High Mightinesses
will recollect, without doubt, that the affair is of the last
importance; that the question is concerning a complaint
made by an offended sovereign; that the offence, of
which he demands an exemplary punishment and a complete satisfaction, is a violation of the Batavian constitution, whereof the King is the warranty; an infraction of
the public faith; an outrage against the dignity of his
crown. The King has never imagined that your High
Mightinesses would have approved of a treaty with his
rebel subjects. This would have been, on your part, a
commencement of hostilities and a declaration of war.
But the offence has been committed by the magistrates
of a city, which makes a considerable part of the state;
and it is the duty of the sovereign power to punish and
repair it. His Majesty, by the complaints made by his
ambassador, has put the punishment and the reparation
into the hands of your High Mightinesses; and it will not
be, but in the last extremity, that is to say, in the case of
a denial of justice on your part, or of silence, which must
be interpreted as a refusal, that the King will take this
charge upon himself. Done at the Hague, the 12th of
December, 1780.
(Signed) Le Chevalier Yorke.If the Prince’s denunciation excited an alarm, and the
first memorial of Sir Joseph Yorke a terror, this second
memorial corroborated and augmented it to a great degree.
For although the Dutch are as brave a people as any in
Europe, and have in every period of their history exhibited a courage as cool, patient, persevering and intrepid as
any nation, ancient or modern; nevertheless, a long
course of peace and gain, an habitual study of measures
of neutrality for near a century, had so established a timorous policy in their minds, that a near prospect of war
astonished and confounded them. Some among them,
however, felt the indignity as well as the terror.”Sirs,1780, December 18—wrote to Mr. Jennings: “I have
received yours of the 11th. The enclosures I have
packed with my dispatches, and the duplicate of Mr.
Amory’s, to go by the first opportunity.Sir Joseph will kick and cuff and pinch this republic,
until he forces into them a little spunk. They cry shame
upon his last memorial, more than the former. However, I believe he knows the nature of them enough to answer his end, which I take to be, to intimidate them from
doing any thing more for America, and particularly from
lending me any money. Many are apprehensive that the
Prince is at the bottom of all this, and in concert with the
King of England, or rather with his ambassador; and
that the intention is, for the King to give orders to his
ships of war and privateers, to make prizes of ships belonging to Amsterdam, in order to ruin the merchants of
that city, and by these means disaffect them to the Regency.
The body of merchants and the common people, are at
present as well affected to the regency as they ever are.
But the wish of the English party is to detach them. The
constitution of the city is such, that it seems to me impossible that there should be ever a very strong attachment
in the minds of the citizens to the Burgomasters. The
people must consider the interest and honor of the Burgomasters, Counsellors and Schepens, (and these constitute
the Regency) as distinct from their own, and therefore
cannot feel any thing which touches their rulers, as touching themselves.”1780, Dec. 21st—wrote to Congress: “The sentiments and affections of a people may be learned from
many little circumstances which few persons observe.
The poets and orators have been generally considered, both
in ancient and modern nations,  as the surest repositories
of popular ideas. The clergy may be classed among the
latter; and it is very certain that most public preachers
accommodate both their sermons and their prayers in
some degree to the general taste of their hearers, and
avoid every thing which will unnecessarily give them offence.At Rotterdam there are several English churches. The
Presbyterian church, which one would think should be
the least likely to be bigotted to England, I attended.
The Parson, in his prayer, after petitioning Heaven for
the states of Holland and West Friesland, the States General and Counsellor of State for the Prince of Orange, their
hereditary Stadtholder and Governor, added a very devout
supplication for England—for the King, Queen and royal
family—for their health, long life and prosperity, and
that he might triumph over all his enemies in the four
quarters of the world.—At Amsterdam I have attended
both the Episcopal and Presbyterian churches, and heard
similar addresses to heaven in both, At Utrecht I attended the Presbyterian church, and there heard a prayer
for the English, with much more fervor, and in greater
detail. The Parson was quite transported by his zeal,
and prayed for King, Queen, Prince of Wales and all the
royal family; for the Ministry and Parliament; for the
success of their arms in the four quarters of the world,
and especially in North America; that their arms might
there be completely triumphant; that the rebellion which
had so long prevailed there, might be totally suppressed,
and compelled to hide its head in shame. At Leyden  there in another English church. The priest is a tory,
but prudently omits such kind of prayers.This is quite a work of supererogation in these reverend
political zealots; and is therefore a stronger proof that
such sentiments are popular. The English, who are
very numerous in all these cities, are universally in favor
of the British ministry.—But there are so many Dutch
families who worship in these churches, that the ministers
would not give them offence, if such prayers were offensive. This is the more remarkable, as the religion of
North America is much more like that of this republic than like that of England. But such prayers recommend the clergymen to the Prince of Orange
and to the English party, and no other party or person
has influence or courage enough to take offence at them.”1780, Dec. 25th—wrote to congress: “The dispute between Great Britain and the United Provinces, is
now wrought up to a crisis. Things must take a new
turn in the course of a few days; but whether they will
end in a war, or in the retraction of one party or the other,
time only can determine. I have before transmitted to
Congress, the two memorials of Sir Joseph Yorke, against
Mr. Van Berckel and the Burgomasters of Amsterdam.
The language of both, conformable to that domineering
spirit which has actuated the counsels of St. James’s, from
the beginning of this reign, has engaged the honor and
dignity of the crown, and the pride of the nation, so far,
that there is no retreat without the most humiliating mortification.On the other hand, I have authentic information, that
the States, proceeding according to their forms, have determined to refer the conduct of Amsterdam to a committee of lawyers to consider and report whether the Burgomasters have done any thing which they had not authority to do, by law and the constitution. It is universally
known and agreed, that the report must and will be in
favor of the Burgomasters: this report will be accepted, and confirmed by the States, and transmitted to all the
neutral courts, in order to shew them that neither the republic in general, nor Amsterdam in particular, have
done any thing against the spirit of the armed neutrality.
The States have also determined to make an answer to the
memorials of the British ambassador, and to demand satisfaction of the King his master, for the indignities offered
to their sovereignty in those memorials. In this resolution, the States have been perfectly unanimous, the body
of the nobles, for the first time, having agreed with the
generality. The question, then, is, which power will recede? I am confidently assured, that the States will not;
and indeed, if they should, they may as well submit to
the King, and surrender their independence at once. I
am not, however, very clear what they will do. I doubt
whether they have firmness enough to look a war in the
face. Will the English recede, if the Dutch do not? If
they should, it would be contrary to the maxims which
have invariably governed them during this reign. It will
humble the overbearing, insolent pride of the nation. It
will expose the ministry to the scoffs and scorn of opposition: it will elevate the courage of the Dutch, the neutral powers, and the house of Bourbon; not to mention
the great effect it will have in America, upon whigs and
tories, objects of which the British court never loses
sight.This republic is certainly, and has been for several
weeks, in a very violent struggle. It has every symptom
of an agony, that usually precedes a great revolution. The
streets of Amsterdam swarm with libels of party against
party. There have also appeared some masterly pamphlets, written in favor of the Burgomasters. Thousands
of extravagant and incredible reports are made and propagated. New songs appear too, one particularly adapted to the amusement of the sailors, and calculated to inspire them with proper sentiments towards the English.
A woman who sung it in the streets, the day before yesterday, sold six hundred of them in an hour, and in one
spot. These are symptoms of war; but it is not easy to
conquer the national prejudices of an hundred years
standing, nor to avoid the influence of the Stadtholder.In this fermentation the people can think of nothing
else; and I need not add, that I have no chance of obtaining a single ducat of money. But Congress will see the
necessity of having here, in these critical times, more ample powers.”1780, December 25th—wrote again to Congress: “It is
very difficult, to discover, with certainty, the secret springs
which actuate the courts of Europe; but whatever I can
find with any degree of probability, I shall transmit to
Congress, at one time or another. The Prince of Orange
himself,  of the royal family of England, his mother having been a daughter of King George the Second: this relation is one among the several motives which attach the
Stadtholder to England. His Princess is a niece of the
King of Prussia (Frederick the Great, as they call him,
who, not content with the character of a wit, a poet, an
historian, a statesman, and a warrior, must needs be a foolish philosopher) and, it is believed, is not perfectly agreed
with his Most Serene Highness, in his enthusiasm for the
English court. Frederick is supposed to have a great esteem and affection for his niece, to correspond with her
frequently, and in some of his letters to have expressed
his sentiments freely, upon the Prince’s conduct, intimating that his Highness would take too much upon him,
and make himself too responsible, if he persevered in a
resolute opposition to the armed neutrality. The Empress
of Russia, who is possessed of a masculine understanding,
and it is said, a decided inclination to America, is thought
to have expressed some uneasiness at the Prince’s political
system. The King of Sweden, who was lately at the
Hague, is reported to have had free conversation with the
Prince, on the same subject. All these things together,
are supposed to have made his Highness hesitate, and consider whether he was not acting too dangerous a part, in
exerting all his influence in the republic, in opposition to
the general inclination of the people, and all the maritime
powers of the world. The English court must undoubtedly be informed of all this—They dread the accession
of the Dutch to the armed neutrality, more than all the other parties to that confederation, because of the rivalry
in commerce, and because the Dutch will assist the marines of France and Spain more than all the others. The
present conduct of the English indicates a design to go
to war with the Dutch, on pretence of an insult to their
crown, committed two years ago, by a treaty with America, in hopes that the Dutch will not be supported in this
quarrel by the confederated powers. But they will be
mistaken. The artifice is too gross. The neutral powers will easily see that the real cause of offence is the accession to the armed neutrality, and the conduct of Amsterdam only a pretext.
				
					John Adams.
				
				
			